          Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MICRO FOCUS (US), INC.                       )
 One Irvington Center                         )
 700 King Farm Boulevard, Suite 125           )
 Rockville, MD 20850-5736                     )
 (Montgomery County)                          )
                                              )
 MICRO FOCUS IP DEVELOPMENT                   )
 LIMITED                                      )
 The Lawn, 22-30 Old Bath Road                )
 Newbury, Berkshire RG14 1QN, UK              )
                                              )
                Plaintiffs,                   )
                                              )
                      v.                      )
                                                       Case No. 21-cv-1908
                                              )
 THRYV, INC.                                  )
 2200 W. Airfield Drive                       )
 DFW Airport, TX 75261                        )
                                              )
        Serve on:                             )
                                              )
        The Corporation Trust Company         )
        Corporation Trust Center              )
        1209 Orange Street
        Wilmington, DE 19801


               Defendant.


                                      ORIGINAL COMPLAINT

       Plaintiffs Micro Focus (US), Inc. (“Micro Focus (US)”) and Micro Focus IP Development

Limited (“Micro Focus IP,” and, collectively with Micro Focus (US), “Micro Focus”) file this

Original Complaint against Defendant Thryv, Inc. (“Thryv”), and in support of its claims

respectfully alleges the following:




                                              1
            Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 2 of 12



                                             Parties

       1.      Micro Focus (US) is a Delaware corporation with its principal place of business in

Rockville, Maryland.

       2.      Micro Focus IP is a company registered in England with its registered address in

Newbury, Berkshire, England.

       3.      Thryv is a Delaware corporation with its principal place of business in Tarrant

County, Texas. Thryv can be served with process through its registered agent The Corporation

Trust Company, Corporation Trust Center 1209 Orange Street, Wilmington, Delaware 19801.

                                    Jurisdiction and Venue

       4.      This Court has subject-matter jurisdiction under 28 U.S.C. § 1338 (Copyright Act)

and 28 U.S.C. § 1367 (supplemental jurisdiction over state law claims).

       5.      This Court has personal jurisdiction over Thryv because Thryv consented to “the

exclusive jurisdiction of the courts of the State of Maryland,” in Paragraph 17 of the parties’ End

User License Agreement. Exhibit A, p. 6, ¶ 17.

       6.      This Court also has personal jurisdiction over Thryv because Thryv is registered to

do business and regularly conducts business in the State of Maryland.

       7.      Venue is proper under 28 U.S.C. § 1391.

                                      Factual Background

       8.      Micro Focus (US) is a leader in business enterprise computer software and is a

United States subsidiary of Micro Focus International plc, a public limited company based in the

United Kingdom. Micro Focus (US) serves thousands of customers and has been doing business

since the 1970s. Micro Focus IP owns the right to license the distribution of various software

products, including the software that is the subject of this suit. Pursuant to various distributor



                                                 2
            Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 3 of 12



agreements, Micro Focus IP has granted Micro Focus (US) the right to market and distribute these

software products in the US market.

       9.      On October 30, 2013, Micro Focus (US) executed Solution Order #528170-3-10

with Dex One Service, Inc. and SuperMedia LLC (predecessors to Thryv). The Solution Order

incorporated Micro Focus’s standard 2009 End User License Agreement known as LIC-GEN-17

(“EULA”) to license various COBOL-related software products from Micro Focus. On January

29, 2015, the parties executed a Volume License Addendum (the “VLA”), which amended and

adopted the existing EULA to provide for certain volume licenses. The VLA and EULA are

collectively attached as Exhibit A and referred to as the “Agreement.”

       10.     Pursuant to the Agreement, Thryv licensed three specific software products (the

“Licensed Software”): (1) Server Express v. 5.1 – Named User Licenses; (2) Application Server

for Server Express v4.0 – Server License for CPUs Licenses (Cores); and (3) Server for COBOL

v5.1 – Server License for CPUs Licenses (Cores). Exhibit A, p. 1. The Agreement provides an

unlimited license for the Licensed Software during the 12-month term of the Agreement. Exhibit

A, pp. 1-2.

       11.     The Agreement prohibits Thryv from “[u]s[ing] the Licensed Software in a manner

other than as specifically permitted in this License Agreement.” Exhibit A, p. 4, ¶ 2.11. Pursuant

to the Agreement, Thryv is obligated to:

               (i) keep records of and provide the location, model and serial number of any
               and all machines on which the Licensed Software is installed or from which
               the Licensed Software is accessed, and the names of and how many users
               are accessing the Licensed Software,

               (ii) implement a reasonable mechanism or process to ensure that [Thryv’s]
               use of the Licensed Software does not exceed the number of licenses
               granted,




                                                3
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 4 of 12



                (iii) take all necessary steps to destroy or erase all Licensed Software codes,
                programs and other proprietary information before disposing of any media
                containing the Licensed Software, and

                (iv) promptly provide written notice to [Micro Focus] if [Thryv’s] usage
                exceeds the license granted.”

Exhibit A, p. 4, ¶ 3.

        12.     Under the Agreement, Micro Focus was entitled to audit Thryv’s usage in order to

determine whether Thryv is exceeding the license granted. Exhibit A, p. 4, ¶ 3.

        13.     If Thryv “exceeds the license granted, without prejudice to any other rights or

remedies [Micro Focus] may have, including without limitation injunctive relief, [Thryv] agrees

to pay [Micro Focus] the then current license and maintenance fees for the use of the additional

licenses.” Exhibit A, p. 4, ¶ 3. If the licensee “exceeds the license granted by more than five

percent (5%), [Thryv] shall also reimburse [Micro Focus] for the reasonable cost of [the] audit in

addition to other amounts due.” Id.

        14.     Pursuant to the Agreement, if Thryv updates to a new version of software, “the

license granted to such prior version and/or release shall terminate after a ninety (90) day transition

period from such installation and only the license to such updated and/or upgraded Licensed

Software shall continue.” Exhibit A, p. 6, ¶ 17.

        15.     Within six months of the expiration of the one-year term of the VLA, Thryv was

required to provide written certification to Micro Focus of “the total deployment (including

Platform) of the Licensed Software” and “upon and subject to written verification of such

Certification by the director of Micro Focus, such deployment shall be the maximum licensed

deployment for the Licensed Software on a perpetual basis subject to all other terms and conditions

of [the Agreement].” Exhibit A, p. 1.

        16.     The Agreement provides a specific mechanism for such Certification and states:


                                                   4
          Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 5 of 12



       The total deployment and perpetual license grant for any given Licensed
       Software shall be based on the license type for such product as follows:

       For Licensed Software licensed on a named user basis, the total deployment
       shall be the average number of unique users who have used or accessed such
       Licensed Software during the three (3) month period immediately preceding
       the Certification Date (“Unique Users”) and such number shall constitute
       the number of licensed named users going forward. For Licensed Software
       licensed on a processor basis (e.g., Core), the total deployment shall be the
       number of Cores accessible by the applicable Licensed Software as of the
       Certification Date.

Exhibit A, p. 1.

       17.     In June 2016, Thryv reached out to Micro Focus to request a form for the required

Certification. Micro Focus provided a form Excel spreadsheet that divided the list of deployments

by “Development” and “Runtime.”         The spreadsheet included footnotes making clear that

“Development” referred to the Licensed Software deployed on a named user basis and that

“Runtime” referred to the Licensed Software deployed on a processor or core basis. The form

incorporated the exact language from the Agreement regarding how to calculate the number of

deployments.

       18.     On July 29, 2016, Thryv provided written Certification in the format requested by

Micro Focus. Thryv’s certification identified, among other things, 7200 users for Server Express

v5.1 for HP-UX under the “Development” section. Under the “Runtime” Section, the certification

identified 376 cores for Application Server for Server Express v4.0 for AIX and 128 cores for

Server for COBOL v.5.1 for HP-UX.

       19.     The Agreement expressly states that the deployment of software identified in the

certification “shall be the maximum licensed deployment for the Licensed Software on a perpetual

basis.” Exhibit A, p. 1.




                                                5
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 6 of 12



       20.     As permitted under the Agreement, in November 2018, Micro Focus initiated a

software license verification audit and engaged Deloitte to work directly with Thryv to conduct

that audit. Exhibit A, p. 4, ¶ 3. In reliance upon information provided to it by Thryv, Deloitte

presented the preliminary results of the audit to Micro Focus and Thryv in December 2019. Thryv

did not dispute the audit at that time.

       21.     In February 2020, Micro Focus provided Thryv with an Audit Comparison

Summary that expressly identified Thryv’s COBOL over-deployment. That summary identified

two categories of Micro Focus software that were deployed by Thryv that were not licensed by the

Agreement. Specifically, at some point after Thyrv provided the July 29, 2016 Certification, Thryv

apparently deployed 9 cores of Micro Focus products Application Server for OCDS 4.1.40 and

314 cores of Server for COBOL v5.0. Thryv had also deployed 160 named user licenses of Micro

Focus Product Server Express v4.0sp2, despite having a license for, at most, 5 named users. These

products were not subject to the Agreement, and Thryv’s deployment was and is unlicensed. In

addition, the Audit Comparison Summary revealed that at some point after the July 29, 2016

Certification, Thryv significantly over-deployed software expressly licensed by the Agreement.

More specifically, at some point between the July 29, 2016 Certification and the date of the audit,

Thryv had deployed the following additional software that exceeded Thryv’s entitlement under the

Agreement:

 Software                              Entitlement                 Users/Cores Installed
 Application Server for Server Express 38                          320
 v4.0 (HP-UX)
 Server for COBOL v5.1 (HP-UX)         132                         314

       22.     Micro Focus has expended considerable effort and expense in developing and

promoting the Licensed Software and other Micro Focus products.




                                                6
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 7 of 12



        23.     As a result of Micro Focus’s extensive efforts, the Licensed Software consists of

valuable, proprietary products and the software, its structure, sequence, and origin are valuable

trade secrets of Micro Focus.

        24.     The Licensed Software contains material wholly original to Micro Focus IP and

consists of copyrightable subject matter under the U.S. Copyright Act of 1976, 17 U.S.C. § 101 et

seq.

        25.     Micro Focus IP owns, among others, the following U.S. Copyright Registrations

for the products at issue in this lawsuit:

 Registration No.                            Description of Copyrighted Work
 2008 TX0007503833                           Server Express v5.1

 2009 TX0007531060                           Server Express v5.1 WS3

 2010 TX0007313931                           Server Express v5.1 WS5

 2011 TX0007634701                           Server Express v5.1 WS6

 2003 TX0006106489                           Application Server for Server Express v4.0

 2006 TX0006867848                           Server for COBOL

 2003 TX0006106488                           Server Express v4.0

        26.     Thryv’s unlicensed deployment and over-deployment of Micro Focus’s software

was discovered by and documented in the audit, and as a result, Thryv is required to compensate

Micro Focus per the Agreement in the amount of the “then current license and maintenance fees

for the use of the additional licenses.” Exhibit A, p. 4, ¶ 3.

        27.     Thryv has refused to remit payment for the additional licenses or maintenance for

its additional deployments, in violation of the audit provision in the Agreement.

        28.     Until receiving the audit results in December 2019, Micro Focus was unaware of

Thryv’s improper actions. At no time prior to the audit did Thryv notify Micro Focus regarding



                                                    7
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 8 of 12



actions that failed to comply with the Agreement or that violated Micro Focus’s intellectual

property rights. Thryv’s breach of the Agreement and its unlicensed deployment of Micro Focus’s

products are ongoing. Thryv continues to use and benefit from Micro Focus’s software on a

continuing basis.

       29.     Thryv has benefitted from its actions. Among other things, Thryv saved the costs

of implementing internal controls and tracking and monitoring installations, and Thryv saved

licensing fees by providing access to Licensed Software and other Micro Focus products to people

and on devices for whom Thryv had not purchased licenses.

       30.     Thryv’s ongoing infringement of Micro Focus’s copyrights and ongoing breaches

of the Agreement have injured and continue to injure Micro Focus.

                                            COUNT I
                                     (Copyright Infringement)

       31.     Micro Focus realleges and incorporates by reference the preceding paragraphs of

this Complaint as if fully set forth herein.

       32.     Micro Focus IP is the owner of all rights, registered and common law, to the

copyrights in and to the Licensed Software and other Micro Focus products, including but not

limited to the components of the Licensed Software, and is entitled to bring an action for copyright

infringement pursuant to 17 U.S.C. § 101, et seq.

       33.     Thryv’s installation, copying, and deployment of the Licensed Software and other

Micro Focus products exceeded the scope of the Agreement and Thryv’s licenses, and infringes

and continues to infringe Micro Focus IP’s exclusive rights granted by 17 U.S.C. § 106.

       34.     Thryv’s installation, copying, and deployment of Micro Focus’s products for which

Thryv has no licenses infringes and continues to infringe Micro Focus IP’s exclusive rights granted

by 17 U.S.C. § 106.


                                                 8
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 9 of 12



       35.     Thryv has knowingly, willfully, and deliberately infringed Micro Focus IP’s

copyrights in the Licensed Software and other Micro Focus products and continues to do so.

       36.     Micro Focus IP has been injured and continues to be injured as a result of Thryv’s

acts of copyright infringement. Micro Focus IP has been damaged in an amount to be proven at

trial. Micro Focus IP’s damages include (i) actual damages and profits that are not attributable to

actual damages, or statutory damages, as permitted under 17 U.S.C. § 504; and (ii) full costs and

reasonable attorneys’ fees under 17 U.S.C. § 505.

       37.     Micro Focus IP’s remedy at law is not itself adequate to compensate Micro Focus

IP for injuries inflicted and threatened by Thryv. Micro Focus IP is entitled to a preliminary and

permanent injunction as permitted by 17 U.S.C. § 502(a).


                                             COUNT II
                                        (Breach of Contract)

       38.     Micro Focus realleges and incorporates by reference the proceeding paragraphs of

this Complaint as if fully set forth herein.

       39.     The Agreement constitutes a valid, enforceable contract between Micro Focus (US)

and Thryv.

       40.     Thryv has possession of the Licensed Software, including but not limited to (1)

Server Express v. 5.1 – Named Use Licenses; (2) Application Server for Server Express v4.0 –

Server License for CPUs Licenses (Cores); and (3) Server for COBOL v5.1 – Server Licenser for

CPUs Licenses (Cores). The supply of the Licensed Software and the license terms constituted an

offer by Micro Focus to sell a license.

       41.     By its actions, Thryv accepted the terms of Micro Focus (US)’s offer to sell

licenses, creating an agreement for which payment was expected.



                                                 9
          Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 10 of 12



       42.     The rights to the Licensed Software are conferred by and controlled by the

Agreement.

       43.     The Agreement was supported by valid consideration, including but not limited to

the license fees paid by Thryv and the licenses delivered by Micro Focus (US).

       44.     Thryv has breached and continues to breach the Agreement by refusing to pay

Micro Focus (US) the current license fees for the deployment of the additional licenses.

       45.     Thryv has breached and continues to breach the Agreement by refusing to pay

Micro Focus (US) maintenance fees for the deployment of the additional licenses.

       46.     Thryv has breached and continues to breach the Agreement by failing to implement

a reasonable mechanism or process to ensure that Thryv’s deployment of the Micro Focus software

did not exceed the scope of rights provided in the licensing agreements.

       47.     Thryv has breached and continues to breach the Agreement by failing to promptly

provide written notice to Micro Focus (US) when Thryv exceeded the licenses granted.

       48.     As a direct and proximate result of these and other express and implied breaches of

the contracts, Micro Focus (US) suffered and is continuing to suffer damages, in an amount to be

determined at trial.

       49.     Micro Focus (US)’s remedy at law is not itself adequate to compensate Micro Focus

(US) for injuries inflicted and threatened by Thryv.

                                              COUNT III
                                          (Unjust Enrichment)

       50.     Micro Focus realleges and incorporates by reference proceeding paragraphs of this

Complaint as if fully set forth herein.

       51.     Micro Focus conferred benefits upon Thryv, namely a limited right to access and

copy Micro Focus’s software.


                                                  10
           Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 11 of 12



        52.     Thryv was aware of, and appreciated, these benefits by accessing and copying the

Licensed Software and using it since 2016.

        53.     Thryv’s access to and deployment of the Licensed Software in excess of the scope

of its licenses to these products resulted in an injustice such that it would be inequitable for Thryv

to retain the benefit of the Micro Focus software without the paying of value in return.

        54.     Thryv is obligated to pay to Micro Focus damages for Thryv’s unjust enrichment

by its access to and deployment of Micro Focus software.

                                 DEMAND FOR JURY TRIAL

        55.     Pursuant to Fed. R. Civ. P. 38(b), Micro Focus demands a trial by jury on all issues

triable as of right.


                                    REQUEST FOR RELIEF

WHEREFORE, Micro Focus respectfully requests that the Court:

    a. Enter judgment in Micro Focus’s favor on all counts;

    b. Enter an order terminating the licenses and requiring Thryv to remove all copies of

        all Micro Focus software that Thryv over-deployed from its computing system, as

        required under the Agreement;

    c. Enter an injunction enjoining and restraining Thryv, its officers, directors, agents,

        employees, representatives and all persons acting in concert with them, requiring

        them to (a) cease providing devices with access to Micro Focus software for which

        Thryv failed to provide licenses and (b) cease engaging in further acts constituting

        breach of contract;

    d. Award damages to Micro Focus in an amount to be determined by the Court as

        required by the Agreement;


                                                 11
         Case 8:21-cv-01908-PX Document 1 Filed 07/29/21 Page 12 of 12



  e. Award damages to Micro Focus IP for its actual damages resulting from Thryv’s

      infringement of Micro Focus IP’s copyrights, including but not limited to fair

      market value licensing fees, and an award of all profits received, directly or

      indirectly, by Thryv in connection with each infringement pursuant to 17 U.S.C.

      § 504(b);

  f. Award statutory damages in the maximum amount permitted by law pursuant to

      17 U.S.C. § 504(c), the Agreement, or any other basis permitted by law or the

      equitable powers of the Court;

  g. Award costs and reasonable attorneys’ fees to Micro Focus to the extent authorized

      by statute (including 17 U.S.C. § 505), contract, or equitable grounds;

  h. Award Micro Focus pre- and post-judgment interest to the extent allowed by law;

  i. Grant such other relief as the Court deems appropriate and just.




Dated: July 29, 2021                             Respectfully submitted,

                                                 /s/ Michael B. MacWilliams
                                                 Michael B. MacWilliams, Bar No. 23442
                                                 MBMacWilliams@Venable.com
                                                 Elizabeth C. Rinehart, Bar No. 19638
                                                 ECRinehart@Venable.com
                                                 VENABLE LLP
                                                 750 E. Pratt Street, Suite 900
                                                 Baltimore, Maryland 21202
                                                 Tel: (410) 244-7400
                                                 Fax: (410) 244-7742


Attorneys for Plaintiffs




                                              12
